Fourth Court of Appeals
                                San Antonio, Texas
                                      March 31, 2020

                                   No. 04-19-00586-CR

                                Victor Raul RODRIGUEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CRF000047-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER

       Appellant’s Motion for Extension of Time to File the Brief is hereby GRANTED. Time is
extended to April 27, 2020. No further extensions of time will be granted absent
extraordinary circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court